         Case 1:19-cv-05743-SN Document 44-1 Filed 06/10/20 Page 1 of 12



                               SETTLEMENT AGREEMENT

       This Agreement and Release (the "Agreement") is entered into between Hector Nunez,
Esteban Rosario-Reyes and Blas Diaz (together, "Plaintiffs") and Liberty Place Property
Management, CRP Park Avenue, LLC, and LPPM Payroll LLC (together, "Defendants")

        WHEREAS, Plaintiffs have commenced legal action (SDNY, 19-cv-5743 (PAE)(SN))
asserting various claims concerning Plaintiffs' employment (the "Action");

       WHEREAS, Defendants deny Plaintiffs' material allegations and have asserted various
defenses;

       WHEREAS, the parties have agreed to finally and fully settle Plaintiffs' claims upon the
terms and conditions set forth herein;

        NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is agreed as follows:

1.           Releases by Plaintiffs: In consideration of the promises and undertakings set forth
             in this Agreement, Plaintiffs hereby unconditionally and irrevocably release,
             waive, discharge and gives up any and all Claim (as defined below) that Plaintiffs
             have or may have against Defendants, all other named defendants in the Action,
             their successors, assigns and affiliated entities, and each of their respective past
             and present owners, directors, officers, agents, managers, Plaintiffs, insurers, and
             attorneys, including but not limited to, all named defendants in the Action
             (together "Releasees"). "Claims" means any past and present matters, claims,
             demands, causes of action, and appeals of any kind--whether at common law,
             pursuant to statute, ordinance or regulation, and whether arising under federal,
             state, local or other applicable law--that concern or relate to minimum wage and/or
             overtime pay, wage payments, failure to pay for all hours worked, failure to
             provide wage statements and/or wage notices, failure to keep appropriate
             timekeeping and payroll records, which could have been alleged in the Action
             ("Released Claims"). The Released Claims include, without limitation, claims
             under the Fair Labor Standards Act, the New York Minimum Wage Act, New
             York Labor Law§§ 650 et seq., the New York Wage Payment Act, New York
             Labor Law§§ 190 et seq., the New York Department of Labor regulations, 12
             N.Y.C.R.R. part 142, and all other statutes and regulations related to the foregoing.

2.            Payments and Benefits. Defendants shall pay Plaintiffs a gross settlement sum of
              $75,000.00 ("Settlement Sum"), in accordance with the schedule attached hereto as
              Attachment "A." All payments shall be delivered to Joseph & Norinsberg, LLC as
              attorneys for Plaintiffs, based on the below schedule:
            Case 1:19-cv-05743-SN Document 44-1 Filed 06/10/20 Page 2 of 12




Joseph & Norinsberg            NIA           $8,896.67         $8,896.67        $8,896.66    $26,690.00
                         Subject to W2       $3,718.34         $3,718.34        $3,718.34
Hector Nunez                                                                                 $22,310.00
                         Subject to 1099     $3,718.33         $3,718.33        $3,718.33
                         Subject to W2       $2,166.67         $2,166.67        $2,166.67
Rosario Reyes                                                                                $13,000.00
                         Subject to I 099    $2,166.66         $2, I 66.66      $2,166.66
                         Subject to W2       $2,166.67         $2,166.67        $2, 166.67
Blas Diaz                                                                                    $13,000.00
                         Subject to 1099     $2,166.66         $2,166.66        $2, 166.67
Total                                       $25,000.00        $25,000.00       $25,000.00    $75,000.00


                Notwithstanding the foregoing, Defendants shall not be obligated to deliver any
                payment unless and until this Agreement is judicially approved.

  3.             Default. In the event that the Settlement Amount is not paid by the payment dates
                 set forth in paragraph 2 above, or any check fails to clear (i.e., bounces) on its
                 respective payment date, Plaintiffs' counsel may serve a written notice ("Default
                 Notice") upon counsel for the Defendants by certified mail. Defendants shall
                 have ten (10) days from the date of delivery of the Default Notice to cure the
                 default by making such payment. If Defendants fail timely to cure the default,
                 Plaintiffs shall be entitled to the entire unpaid balance, an equal amount
                 representing liquidated damages of the unpaid balance, plus reasonable attorneys'
                 fees and costs incurred. Defendant Liberty Place Property Management shall
                 execute an affidavit of confession of judgment, contemporaneous with the
                 execution of the within agreement (Exhibit A), which Plaintiffs may file if, and
                 only if Defendants fail to cure after service of Default Notice, within thirty days.

   4.            Dismissal of the Action. The parties prepare and file a written consent to
                 jurisdiction of U.S.M.J. Sarah Netburn and shall submit a request for judicial
                 approval of the Agreement and a Stipulation of Dismissal of the Action in its
                 entirety, with prejudice, and with each side bearing its own fees and costs.
                 (Exhibit B). However, U.S.M.J. Sarah Netbum shall retain jurisdiction over this
                 matter until such time that all settlement sums, provided for herein, are paid in
                 full.

  5.             Notices: Notices required under this Agreement shall be in writing and shall be
                 deemed given on the first business day following first-class mailing and electronic
                 transmission thereof. Notice hereunder shall be delivered to:

                 To Plaintiffs:

                 Chaya M. Gourarie
                 Joseph & Norinsberg, LLC
                 225 Broadway, Suite 2700
                 New York, NY 10007



                                                   2
      Case 1:19-cv-05743-SN Document 44-1 Filed 06/10/20 Page 3 of 12



           To Defendants:

           Arthur J. Robb
           Clifton Budd & DeMaria, LLP
           The Empire State Building
           350 Fifth Avenue, 61st Floor
           New York, NY 10118

6.         Severability. If any term, provision, covenant or restriction contained in this
           Agreement, or any part thereof, is held by a court of competent jurisdiction, or
           any foreign, federal, state, county or local government or any other governmental
           regulatory or administrative agency or authority or arbitration panel, to be invalid,
           void or unenforceable or against public policy for any reason, the remainder of the
           terms, provisions, covenants and restrictions in this Agreement shall remain in
           full force and effect.

7.         Governing Law. This Agreement shall be governed by and enforced in
           accordance with the laws of the State of New York without regard to its conflicts
           of law principles. Venue and jurisdiction for any dispute between the parties shall
           lie in the United States District Court for the Eastern District of New York.
           However, if the District Court should refuse or decline to accept jurisdiction over
           the settlement for any reason, the Parties agree that this Agreement may be
           enforced in a court of competent jurisdiction located in Nassau County, New
           York. Plaintiffs and Defendants (i) accept unconditionally, the exclusive
           jurisdiction of such courts, and (ii) irrevocably waive any objection, including,
           without limitation, any objection to the laying of venue based on the grounds of
           forum non conveniens, which Plaintiffs and Defendants may now or hereafter
           have to the bringing of any lawsuit, proceeding or action in those jurisdictions.

8.         Headings. The headings in this Agreement are included for convenience of
           reference only and shall not affect the interpretation of this Agreement.

9.         Counterparts. This Agreement may be executed and delivered with facsimile or
           electronic signature and in two or more counterparts, each of which shall be
           deemed an original, but all of which together shall constitute one and the same
           instrument.

10.        No Other Assurances. Plaintiffs acknowledges that, in deciding to sign this
           Agreement, Plaintiffs have not relied on any promises or commitments, whether
           spoken or in writing, made to Plaintiffs by any person, except for what is
           expressly stated in this Agreement. This Agreement constitutes the entire
           understanding and agreement between Plaintiffs and Defendants.

11.        Opportunity for Review. Plaintiffs represents and warrants that Plaintiffs: (i) had
           an opportunity to consider this Agreement; (ii) read this Agreement; (iii)
           Lmderstand all the terms and conditions hereof; (iv) are not incompetent and do
           not have guardians, conservators or trustees appointed for Plaintiffs; (v) have
           voluntarily entered into this Agreement of Plaintiffs ' own free will and volition,

                                             3
       Case 1:19-cv-05743-SN Document 44-1 Filed 06/10/20 Page 4 of 12



             without any coercion or duress; (vi) have duly executed and delivered this
             Agreement; (vii) have been specifically advised to consult with legal counsel of
             Plaintiffs' choice and has done so; and (viii) understand that this Agreement is
             valid, binding and enforceable against the parties hereto in accordance with its
             terms.

12.          Inadmissibility of Agreement. This Agreement compromises disputed claims.
             This Agreement and its contents shall not be admissible in any proceeding as
             evidence of any fact or conclusion, except only that this Agreement may be
             introduced in a proceeding arising from a breach of the Agreement.

13.          Modification. This Agreement may only be modified, altered or changed in
             writing, signed by the Parties.

14.          Reconocimiento en Espafi.ol (Spanish Acknowledgment): Los empleados
             declaran que su idioma principal es el espafiol y que el abogado de los empleados,
             Joseph & Norinsberg, LLC ha revisado todos los terminos de este Acuerdo con
             ellos en espafiol. Los empleados entendieron completamente todos los terminos
             de este Acuerdo y los aceptan voluntariamente mediante la firma a continuaci6n.
             (Plaintiffs represents that their primary language is Spanish and that Plaintiffs'
             counsel, Joseph & Norinsberg, LLC has reviewed all terms of this Agreement
             with them in Spanish. Plaintiffs fully understood all terms of this Agreement and
             voluntarily accept them by signing below.)

15.          Signatories' Representations. The individuals affixing their signatures to this
             Agreement represent and warrant that they have the authority to enter into this
             Agreement on their own behalf and/or on behalf of the entities they represent.


      Agreed to and accepted by, on this l.Q_th day of May, 2020


                                         x--2/4 &-&::;
                                           Hector Nunez

      Agreed to and accepted by, on this _ _th day of May, 2020




                                           Esteban Rosario-Reyes


      Agreed to and accepted by, on this _ _th day of May, 2020




                                           Blas Diaz



                                              4
      Case 1:19-cv-05743-SN Document 44-1 Filed 06/10/20 Page 5 of 12




             without any coercion or duress; (vi) have duly executed and delivered this
             Agreement; (vii) have been specifically advised to consult with legal counsel of
             Plaintiffs ' choice and has done so; and (viii) understand that this Agreement is
             valid, binding and enforceable against the parties hereto in accordance with its
             terms.

12.          Inadmissibility of Agreement. This Agreement compromises disputed claims.
             This Agreement and its contents shall not be admissible in any proceeding as
             evidence of any fact or conclusion, except only that this Agreement may be
             introduced in a proceeding arising from a breach of the Agreement.

13.          Modification. This Agreement may only be modified, altered or changed in
             writing, signed by the Parties .

14.          Reconocimiento en Espanol (Spanish Acknowledgment): Los empleados
             declaran que su idioma principal es el espafiol y que el abogado de los empleados,
             Joseph & Norinsberg, LLC ha revisado todos los tem1inos de este Acuerdo con
             ellos en cspafiol. Los empleados entendieron completamente todos los tern1inos
             de este Acuerdo y los aceptan voluntariamente mediante la firma a continuaci6n.
             (Plaintiffs represents that their primary language is Spanish and that Plaintiffs'
             counsel, Joseph & Norinsberg, LLC has reviewed all terms of this Agreement
             with them in Spanish. Plaintiffs fully understood all terms of this Agreement and
             voluntarily accept them by signing below.)

15.          Signatories' Representations. The individuals affixing their signatures to this
             Agreement represent and warrant that they have the authority to enter into this
             Agreement on their own behalf and/or on behalf of the entities they represent.


      Agreed to and accepted by, on this _ _ th day of May, 2020




                                           Hector Nunez

      Agreed to and accepted by, on this@_ _ th day of May, 2020




                                                  (J
      Agreed to and accepted by, on this _ _ th day of May, 2020




                                           Blas Diaz



                                              4
       Case 1:19-cv-05743-SN Document 44-1 Filed 06/10/20 Page 6 of 12




               without any coercion or duress; (vi) have duly executed and delivered this
               Agreement; (vii) have been specifically advised to consult with legal counsel of
               Plaintiffs' choice and has done so; and (viii) understand that this Agreement is
               valid, binding and enforceable against the parties hereto in accordance with its
               terms.

12.            Inadmissibility of Agreement. This Agreement compromises disputed claims.
               This Agreement and its contents shall not be admissible in any proceeding as
               evidence of any fact or conclusion, except only that this Agreement may be
               introduced in a proceeding arising from a breach of the Agreement.

13.            Modification. This Agreement may only be modified, altered or changed in
               writing, signed by the Parties.

14.            Reconocimiento en Espanol (Spanish Acknowledgment) : Los empleados
               declaran que su idioma principal es el espafiol y que el abogado de los empleados,
               Joseph & Norinsberg, LLC ha revisado todos los terminos de este Acuerdo con
               ellos en espafiol. Los empleados entendieron completamente todos los terminos
               de este Acuerdo y los aceptan voluntariamente mediante la firma a continuaci6n.
               (Plaintiffs represents that their primary language is Spanish and that Plaintiffs'
               counsel, Joseph & Norinsberg, LLC has reviewed all terms of this Agreement
               with them in Spanish. Plaintiffs fully understood all terms of this Agreement and
               voluntarily accept them by signing below.)

15 .           Signatories ' Representations . The individuals affixing their signatures to this
               Agreement represent and warrant that they have the authority to enter into this
               Agreement on their own behalf and/or on behalf of the entities they represent.


        Agreed to and accepted by, on this _ _ th day of May, 2020




                                              Hector Nunez

        Agreed to and accepted by, on t h i s ~~



                                              Es eban Rosario-Reyes


        Agreed to and accepted by, on this _ _th day of May, 2020




                                              Blas Diaz



                                                 4
Case 1:19-cv-05743-SN Document 44-1 Filed 06/10/20 Page 7 of 12




Agreed to and accepted by, on this _ _th day of May, 2020

                                   Liberty Place Property Management


                                   By:
                                   Name:
                                            ~ J;.,,...~ ~
                                   Title:    CO()
Agreed to and accepted by, on this _ _th day of May, 2020

                                   CRP Park A venue, LLC
                                                            .
                                   By: ~ ~
                                   N~me:
                                   Title:
                                              c_A?\
                                                uv
Agreed to and accepted by, on this _ _th day of May, 2020

                                   LPPM Payroll, LLC



                                   By:      µ ~
                                                    ~
                                   Name:
                                   Title:       C




                                      5
Case 1:19-cv-05743-SN Document 44-1 Filed 06/10/20 Page 8 of 12




               EXHIBIT A
Case 1:19-cv-05743-SN Document 44-1 Filed 06/10/20 Page 9 of 12
Case 1:19-cv-05743-SN Document 44-1 Filed 06/10/20 Page 10 of 12
Case 1:19-cv-05743-SN Document 44-1 Filed 06/10/20 Page 11 of 12




                EXHIBIT B
           Case 1:19-cv-05743-SN Document 44-1 Filed 06/10/20 Page 12 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------------X
HECTOR NUNEZ, ESTEBAN ROSARIO-REYES, and BLAS
DIAZ, on behalf of themselves and all others similarly situated,

                           Plaintiffs,                                          Docket No.: 19-CV-5743 (PAE)

                   -against-
                                                                                STIPULATION OF
LIBERTY PLACE PROPERTY MANAGEMENT, LPPM                                         DISMISSAL WITH PREJUDICE
PAYROLL, LLC, and CRP PARK AVENUE, LLC,

                            Defendants.
------------------------------------------------------------------------X

           IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

counsel of record for Plaintiffs and Defendants that any and all claims asserted by Plaintiffs in

the above-entitled action are hereby discontinued and dismissed, with prejudice, as against

Defendants LIBERTY PLACE PROPERTY MANAGEMENT, LPPM PAYROLL, LLC, and CRP

PARK AVENUE, LLC, without costs or attorneys' fees to any party as against another.

Date:    New York, New York
         June 10, 2020


 JOSEPH & NORINSBERG, LLC                                  CLIFTON BUDD & DeMARIA, LLP



 BY: ________________________                              BY: Arthur Robb_________
   Chaya M. Gourarie, Esq.                                 Arthur Robb, Esq.
   225 Broadway, Suite 2700                                Kathryn E. Cronin, Esq.
   New York, New York 10007                                The Empire State Building
   Phone: (212) 227-5700                                   350 Fifth Avenue, 61st Floor
   Attorneys for Plaintiffs                                New York, New York 10118
                                                           (212) 687-7410
                                                           Attorneys for Defendants
